Citation Nr: 1716860	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  06-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a heart condition other than ischemic heart disease, claimed as atrial fibrillation, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD and/or to exposure to herbicides.

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1968 to November 1969, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for PTSD, erectile dysfunction, COPD, hypertension, and atrial fibrillation.  The case is now under the jurisdiction of the Atlanta, Georgia RO.

The Board denied the claims for service connection in an April 2012 Board decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the parties entered into a settlement agreement, in which VA agreed that service connection for PTSD should be granted.  The parties then filed a Joint Motion for Partial Remand, and in October 2013, the Court vacated and remanded for further consideration, those portions of the Board decision which denied service connection for heart disabilities other than ischemic heart disease (IHD), erectile dysfunction, COPD, and an acquired psychiatric disorder other than PTSD.  In a March 2014 decision, the Agency of Original Jurisdiction (AOJ) implemented the terms of the parties' settlement agreement and granted service connection for major depressive disorder, anxiety disorder, and adjustment disorder, in addition to PTSD.

In September 2014 and June 2015, the Board remanded the claims for further development.  In the June 2015 remand, the issue of "heart disabilities" other than IHD had been recharacterized to separate the claims of service connection for hypertension, which is a cardiovascular disease but not a disease of the heart, and atrial fibrillation.
The issue of entitlement to an earlier effective date for the grant of a 10 percent rating for a service-connected sinus disability was noted to have been raised by the record in the April 2012 and September 2014 Board decisions.  As the claim had not been adjudicated by the AOJ, the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b).  As it does not appear any action has yet been taken by the AOJ, the matter is again referred.

The case has now returned to the Board for further appellate review.

FINDINGS OF FACT

1.  The Veteran's heart condition, claimed as atrial fibrillation, did not manifest in service, or within one year following the Veteran's separation from service, and is not caused or aggravated by service-connected PTSD.

2. Hypertension did not manifest in service or within one year following the Veteran's separation from service, and is not caused or aggravated by service-connected PTSD.

3. Erectile dysfunction did not manifest in service, did not occur as a result of exposure to herbicides in service, and is not caused or aggravated by service-connected PTSD.

4. COPD did not manifest in service, is etiologically unrelated to service, and is not caused or aggravated by service-connected PTSD.

CONCLUSIONS OF LAW

1. A heart condition, claimed as atrial fibrillation, was not incurred in, or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. Hypertension was not incurred in, or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3. Erectile dysfunction was not incurred in, or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4. COPD was not incurred in, or aggravated by service, and is not proximately due to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Notice 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); see also Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The duty to notify in this case was satisfied by pre-adjudicatory letters sent to the Veteran in August 2003 and March 2005, which fully complied with the VCAA content requirements.

The VCAA also requires VA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Pursuant to the Board's September 2014 remand instructions, VA obtained treatment records specifically from the Gulf Coast Veterans Health Care System.  In August 2015, VA also attempted to obtain records from Flowers Hospital by first requesting the Veteran to complete an authorization form, however the Veteran did not respond.  Accordingly, VA has substantially complied with the duty to obtain VA medical records as outlined in the Board's September 2014 and June 2015 remand instructions.

VA also afforded the Veteran examinations in March 2016, and obtained supplemental medical opinions in October 2016.  In the most recent March 2016 examinations, and resulting medical opinions, the examiner reviewed the evidence of record, considered the Veteran's medical history and statements, and rendered  medical opinions based upon the facts of the case and his knowledge of medical principles.  As such, the examination reports and resulting opinions reflect substantial compliance with the Board's remand directives.  Additional VA examinations are not required.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295, 301 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

In October 2013, VA and the Veteran entered into a stipulated agreement which granted the Veteran service connection for PTSD.  As a result, in a Joint Motion for Partial Remand (JMR), the Court remanded the issues of entitlement to service connection for hypertension, atrial fibrillation, COPD, and erectile dysfunction.  The Court found that because the Veteran had asserted his disabilities may be secondary to PTSD, the award of service connection for PTSD would have a significant impact on those claims.  As such, those claims are now before the Board.

The Court noted that the issues that were remanded were all claimed as secondary to PTSD.  The JMR did not mention that the claims were being remanded to consider all theories of service connection, including direct and presumptive bases for service connection.  The April 2012 Board decision had already addressed those theories of service connection and found that there was no evidence of any event, injury, or disease in service that would have caused or was related to the claimed disabilities.  Similarly, although the Board conceded that the Veteran had been exposed to herbicides while in service, none of the claimed issues are recognized as diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309 (e).  These disabilities also did not manifest within one year following service, nor was there evidence of continuous symptomatology since service that would warrant a presumption of service connection.  In fact, the evidence clearly showed that these disabilities manifested several years after the Veteran's separation from service.  Thus, the relevant inquiry here is whether these disabilities are caused or aggravated by service-connected PTSD.

April 2000 records from Southeast Alabama Medical Center revealed that the Veteran had been experiencing atrial fibrillation of relatively recent onset.  Discharge records from April 2000 show that the Veteran was diagnosed with symptomatic atrial fibrillation, hypertension, and pneumothorax.  The physician noted that pneumothorax was related to an accident that occurred many years ago.  The physician also noted that the Veteran had a history of chronic tobacco abuse.  Subsequent records from August 2001 revealed that the Veteran was also diagnosed with hyperlipidemia.  

March 2003 hospital records from Southeast Alabama Medical Center revealed that the Veteran was admitted to the emergency room for chest discomfort, and diagnosed with atrial fibrillation.  The examiner noted that the Veteran had a family history of myocardial infarction.  A May 2003 record from the Veteran's private physician, Dr. K, noted that the Veteran had COPD with bronchitis, and stated that "unfortunately he is still smoking heavily."    

A letter from the Veteran's private physician, Dr. K, from July 2003 indicates that the Veteran had multiple medical problems, including atherosclerotic cardiovascular disease (ASCVD), COPD, anxiety, and depression.  The physician noted that because of these disabilities, the Veteran was totally and permanently disabled.  A subsequent letter from the Veteran's primary care provider, Dr. R., indicated that the Veteran was also diagnosed with atrial fibrillation and severe COPD, which rendered him unable to work.

VA clinical records from July 2004 revealed that the Veteran's hypertension was well controlled.  In an April 2005 VA clinical record, the examiner noted that the Veteran had COPD related to his tobacco abuse.  The examiner also noted that the Veteran had PTSD. 

In a July 2005 clinical record, the Veteran revealed that he was fearful that no one would want to be in a relationship with him because of his erectile dysfunction.  September 2005 clinical records revealed that the Veteran reported having erectile dysfunction for approximately the last 10 years, which had gradually onset as a result of his treatment for "nerves."  In an October 2005 mental health clinical record, the psychiatrist noted that the Veteran had sexual incapacity for some period of time which may have been due to medications that he was taking for psychiatric disabilities.  The psychiatrist attempted to create a plan whereby the Veteran would reduce his medication gradually to determine if this had any effect on his erectile dysfunction.  November 2005 records revealed that the Veteran had stopped taking medication for his psychiatric symptoms, but that he couldn't handle the effects and had to resume it.  

In a March 2008 statement, the Veteran stated that his erectile dysfunction was due to exposure to herbicides.  He also indicated that his hypertension, atrial fibrillation, and COPD were all secondary to his PTSD.  In a June 2009 clinical record, the examiner noted that the Veteran had COPD, and next to the entry, wrote "smoking."

VA clinical records from February 2013 showed that the Veteran's COPD improved when he stopped smoking.  Subsequent records from 2014 indicated that the Veteran's hyperlipidemia was under good control.  Clinical records from July 2014 also revealed that the Veteran's poor health was exacerbating his depression.

As noted above, VA examinations were conducted in March 2016; however the examiner did not provide an opinion regarding the findings until October 2016.  In the October 2016 medical opinion, with respect to the Veteran's claim for atrial fibrillation, the examiner concluded that it was less likely than not that the Veteran's atrial fibrillation was caused by or aggravated by service, to include service-connected PTSD, exposure to herbicides, or ischemic heart disease.  The examiner explained that the Veteran's STRs were silent for atrial fibrillation or any cardiac condition, and that PTSD or exposure to herbicides are not recognized in the medical literature as risk factors for atrial fibrillation, although age and hypertension are.  The examiner further explained that atrial fibrillation is tied closely to age, and that there were many types of cardiac and medical conditions closely tied to it, including hypertension, coronary artery disease, heart failure, and valvular heart disease.  The examiner also noted that hyperthyroidism can cause atrial fibrillation, and that it is well established that atrial fibrillation is more common in individuals who have a first degree relative who developed atrial fibrillation at a young age.

With regards to hypertension, the examiner concluded that it was less likely than not that the Veteran's hypertension was caused by, aggravated by, or related to service, to include PTSD.  The examiner explained that the Veteran's STRs were silent regarding hypertension, and that although mental disease and stress could temporarily elevate blood pressure during an acute phase of the disease, the examiner was unware of any medical literature which substantiates a claim that PTSD permanently elevates blood pressure.

The examiner also determined that the Veteran's erectile dysfunction was less likely than not caused by, aggravated by, or related to service, to include exposure to herbicides or PTSD, and was more likely consistent with the Veteran's age.  The examiner noted that STRs were silent for erectile dysfunction.   In support of the opinion, the examiner explained that after the age of 55, the vast majority of individuals have erectile dysfunction due to natural age-related degeneration of the male organs, and 40 percent of males have age-related erectile dysfunction onset in their early 40's with further age related progression.  The examiner also noted that there were multiple factors increasing the risk of erectile dysfunction in the Veteran, including hypertension, hyperlipidemia, obesity, history of tobacco use, history of alcohol use, and natural aging.

Finally, the examiner opined that it was less likely than not that the Veteran's COPD was caused by, aggravated by, or related to service, to include exposure to herbicides and PTSD.  The examiner explained that the Veteran had multiple risk factors increasing the risk of COPD such as tobacco use, smoking, air pollution, and genetics.  The examiner also explained that it was less likely than not that smoking was caused by or aggravated by PTSD alone, as there were several factors or reasons for why people smoke, aside from coping with stress, making it impossible to determine the precise percentage each risk factor plays in smoking.

After reviewing the evidence of record, the Board finds that service connection is unwarranted for the Veteran's hypertension, COPD, atrial fibrillation, and erectile dysfunction, all claimed as secondary to his service-connected PTSD.  Rather, the more probative evidence of record weighs against a finding that these disabilities were proximately due to his service-connected PTSD.  In this regard, the March 2016 and October 2016 VA examinations and medical opinions are most probative. The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds these examinations to have significant probative value because they are based on a thorough review of the Veteran's medical history.  For each claimed disability, the examiner found that it was less likely than not that the Veteran's disability was caused or aggravated by service-connected PTSD.

Specifically, with regards to atrial fibrillation, the examiner explained that exposure to herbicides and PTSD were not recognized in the medical literature as risk factors.  The examiner further explained that age, hypertension, and genetics, all factors which the Veteran possesses, are either recognized risk factors for or more common in individuals who have atrial fibrillation.  VA clinical records from 2003 indicated that the Veteran had a family history of heart disabilities.  With respect to hypertension, the examiner explained that although temporary increases in blood pressure could result from mental disease and stress, there was no medical literature the examiner was aware of that would permanently elevate blood pressure.  With regard to erectile dysfunction, the examiner explained that age, hypertension, hyperlipidemia, and a history of tobacco use, all factors which are well documented in the Veteran's clinical records summarized above, increase the risk of erectile dysfunction.  Finally, with regard to COPD, the examiner noted tobacco use and smoking were major risk factors for COPD.  This finding is also substantiated by the Veteran's clinical history.  Specifically, records from April 2005 indicated that the Veteran's COPD was related to his tobacco use, and subsequent records from February 2013 revealed that the Veteran's COPD improved once he stopped smoking.  Thus, the well-reasoned opinions resulting from the March 2016 VA examination, which are supported both by medical literature and the Veteran's clinical history, are more probative, and weigh against any finding of service-connection for the claimed disabilities secondary to service-connected PTSD.

To the extent that the Veteran himself contends that a medical relationship exists between his claimed disabilities and his service-connected PTSD, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case, however, the Board finds that the questions as to the etiology of the Veteran's hypertension, atrial fibrillation, erectile dysfunction, and COPD, are questions that require medical expertise to answer.  While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the etiology of his disability is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the March 2016 and October 2016 VA examinations and opinions are most probative in finding that it is less likely than not that the Veteran's claimed disabilities were proximately due to service-connected PTSD.

In sum, the Board finds that service connection for hypertension, atrial fibrillation, COPD, and erectile dysfunction, secondary to service-connected PTSD, is unwarranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a heart condition other than ischemic heart disease, claimed as atrial fibrillation, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD and/or to exposure to herbicides, is denied.

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected PTSD, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


